Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-21 are pending, of which claims 2, 10, and 16 are independent.  
The application was filed on 12/31/20 and does not claim any foreign priority, but claims domestic benefit of US62030502 filed 7/29/2014.  This application is currently assigned to Google LLC.

Information Disclosure Statement
 	The information disclosure statement (IDSs) filed on 12/31/20 has been considered.

Oath/ADS
An Application Data Sheet was submitted 12/31/20, and an Oath/declaration was submitted on 12/31/20.
Comments
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	Examiner notes the following additional art considered relevant: US 4181813 pertaining to systems and methods for sound recognition.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140043211 to Park 

Regarding independent claims 2, 10 and 16, Park teaches:

(Claim 2.) A computer-implemented method to edit an image by a wearable device, the method comprising: | (Claim 10.) A non-transitory machine-readable medium with instructions stored thereon, which when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: (Claim 16.) A wearable device, comprising: a display unit; one or more sensor units; and one or more processors configured to execute instructions to perform operations comprising:  providing for display, on a display unit of the wearable device via a user interface (Park, FIGS. 11-16, 20, 21; [0005]-[0006] Head Mounted Display (HMD) … wearable computers or displays … minimize video; [0009]-[0012] head mounted display (HMD) for adjusting an audio output and a video output in relation to each other and a method for controlling the same; examiner notes, e.g., minimizing video may correspond to edit; features of editing?),

a list of image adjustment types associated with an editing application to edit the image; (Park, FIGS. 3-11, 14-18; [0009]-[0012] head mounted display (HMD) for adjusting an audio output and a video output in relation to each other and a method for controlling the same; [0014]-[0016]; examiner notes features of image being edited?  Image may correspond to displayed screen or item(s) on HMD?; [0059]-[0065], [0095]-[0099],  [0103]-[0105] examiner notes features of list? Associated how? Image adjustment type? Examiner notes Park teaches various relationships between data output levels for audio and data output levels for video which may be ‘adjusted’ via menus and various aspects of an image may be ‘edited’, e.g., FIGS. 17-21); 

selecting at least one image adjustment type of the list of image adjustment types based on first audio data associated with a first voice command of a user (Park, FIGS. 7-9, 11-13, 16-17, [0005]-[0006] Head Mounted Display (HMD) … wearable computers or displays … minimize video; [0009]-[0012] head mounted display (HMD) for adjusting an audio output and a video output in relation to each other and a method for controlling the same; [0138] According to an embodiment, the HMD can have a touch pad (e.g., on the side or frame portion of the HMD) which the user can touch to make the user's selection of the output level(s) on the slide bar. The user's selection can also be made via the user's voice, i.e., the output level control operation of the HMD can be voice-activated and voice-driven; examiner notes features of image adjustment type? First audio data?  Association?); 

selecting a portion of the image by selecting coordinates or a quadrant of the image for applying the selected at least one image adjustment type, based on second audio data indicative of the portion of the image and associated with a second voice command of the user; (Park, FIGS. 7-9, 11-13, 16-17, [0005]-[0006] Head Mounted Display (HMD) … wearable computers or displays … minimize video; [0009]-[0012] head mounted display (HMD) for adjusting an audio output and a video output in relation to each other and a method for controlling the same; [0048]-[0049] The control interface is preferably displayed in the field of vision of the user by the HMD (e.g., under control of the controller 240) so that the user wearing the HMD can see the control interface and respond to the control interface to adjust the data output level of at least one of the audio and video outputs of the HMD. The field of vision for the user can be an area or space located a certain distance from the user wearing the HMD. [0059]-[0065], [0095],  [0103]-[0105] To this end, as shown in FIG. 16, the HMD may provide a level adjustment menu 1620 to enable a re-adjustment of the data output level of a main output 1610 which in this example is the video output. The user can select one of the three levels displayed on the slide bar for the main output 1610. [0138] According to an embodiment, the HMD can have a touch pad (e.g., on the side or frame portion of the HMD) which the user can touch to make the user's selection of the output level(s) on the slide bar. The user's selection can also be made via the user's voice, i.e., the output level control operation of the HMD can be voice-activated and voice-driven; examiner notes, e.g., how and by what are coordinates selected/identified? Only a single specific quadrant based on two perpendicular lines crossing at center of image? Or one of four sections of a menu, e.g., one of 1510, 1520, 1530 or 1540 of a slider bar may be image adjustment types and selection of a region in menu including 1620, 1640 may then apply characteristics of those adjustment selections to the ‘associated’ portion of the image (e.g., pixels, selected period of time of video playback, selected video segments, selected number of images, etc.) to which those adjustments is to be applied); 

applying, by a processor of the wearable device, the selected at least one image adjustment type to the portion of the image to generate a modified image; and displaying the modified image on the display unit of the wearable device (Park, FIGS. 7-9, 11-13, 16-17, [0005]-[0006] Head Mounted Display (HMD) … wearable computers or displays … minimize video; [0009]-[0012] head mounted display (HMD) for adjusting an audio output and a video output in relation to each other and a method for controlling the same; [0048]-[0049] The control interface is preferably displayed in the field of vision of the user by the HMD (e.g., under control of the controller 240) so that the user wearing the HMD can see the control interface and respond to the control interface to adjust the data output level of at least one of the audio and video outputs of the HMD. The field of vision for the user can be an area or space located a certain distance from the user wearing the HMD. [0059]-[0065], [0095], [0099] FIG. 15 the output level is divided into four levels 1510, 1520, 1530 and 1540, [0103]-[0105] For example, the user may wish to increase or decrease the size of a display region for the HMD depending on the content that the user will view, may wish to increase or decrease the total display time of video data, or may wish to adjust the output data quantity.  To this end, as shown in FIG. 16, the HMD may provide a level adjustment menu 1620 to enable a re-adjustment of the data output level of a main output 1610 which in this example is the video output. The user can select one of the three levels displayed on the slide bar for the main output 1610. [0138] According to an embodiment, the HMD can have a touch pad (e.g., on the side or frame portion of the HMD) which the user can touch to make the user's selection of the output level(s) on the slide bar. The user's selection can also be made via the user's voice, i.e., the output level control operation of the HMD can be voice-activated and voice-driven; examiner notes, e.g., how and by what are coordinates selected/identified? only a single specific quadrant based on two perpendicular lines crossing at center of image? Features of applying (examiner notes selection of, e.g., one ‘quadrant’ or coordinate of the menu of FIG.15 may result in ?   Features of quadrant/selection in applicants’ spec only in [0067]?  Examiner notes, e.g., FIGS. 15 and 16,  user may select image adjustment ‘data’ along slide bar sections 1510, 1520, 1530, 1540 and user may then select among sections of level adjustment menu 1610-1650 for adjusting video output which may adjust, e.g., at least one of the size of an output region ([0105]) and the user's selection can also be made via the user's voice, i.e., the output level control operation of the HMD can be voice-activated and voice-driven; examiner additionally notes, e.g., how and by what are coordinates selected/identified).  

Park pertains to a head mounted display and a control method thereof, and more particularly to a method for adjusting an audio output and a video output of a head mounted display in relation to each other (Park, [0003], [0009]) and Park teaches various embodiments with various exemplary features as noted in the mappings above with reference to language such as “in an embodiment,” “another embodiment” (Park, [0014], [0040], [0073], [0084], [0090], [0137], [0133], [0138]). Thus, to the extent it may be determined what features fall within one embodiment of Park or another embodiment, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Park with regard to different embodiments of examples to overcome or substitute for features not existing or existing in ‘other’ embodiments as taught by Park to suit the preferences or goals so as to recognize gestures as specific inputs for controlling interfaces of various electronic devices in different ways aligned with the user’s or designer’s intentions.

  Regarding dependent claim 3, Park teaches:

3. (new) The method of claim 2, further comprising: providing a representation of the portion of the image to a processing unit for modification according to the image adjustment type. (Park, FIGS. 7-9, 11-13, 16-17, [0005]-[0006]; [0009]-[0012]; [0048]-[0049]; [0059]-[0065], [0092]content of a received message and information on a message; [0095], [0099]; [0103]-[0105], [0115]; [0138]; examiner notes features of ‘representation’?).  

Regarding dependent claim 9, Park teaches:

9. (new) The method of claim 2, further comprising: receiving user confirmation of the selected at least one image adjustment type applied to the image in response to displaying the modified image. (Park, FIGS. 7-9, 11-13, 16-17, [0005]-[0006]; [0009]-[0012]; [0048]-[0049]; [0059]-[0065], [0092]content of a received message and information on a message; [0095]-[0099] This may provide the user with helpful information. That is, the user can view sender information, a message title, or a part of message content, which allows the user to easily determine whether the received message is an important message to be confirmed immediately or a less important message that can be confirmed later.; [0103]-[0105], [0115]; [0138]; examiner notes features of ‘representation’?).  

Claims 4-8, 11-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140043211 to Park in view of US 20100110368 to Chaum

Regarding dependent claims 4, 11, and 17, while Park teaches voice commands, Park may fail to teach each and every feature of: identifying the first voice command by, at least in part, comparing first voice command with a frequency value of a stored first voice command; and identifying the second voice command by, at least in part, comparing the second voice command with a frequency value of a stored second voice command. Chaum teaches:

4. (new) The method of claim 2, further comprising: identifying the first voice command by, at least in part, comparing first voice command with a frequency value of a stored first voice command; and identifying the second voice command by, at least in part, comparing the second voice command with a frequency value of a stored second voice command (Chaum, [0065]-[0066], [0074], [0090] images of these features of the eye are matched with templates recorded based on earlier images captured. In one example, a training phase has the user provide smooth scrolling of the eye to display the entire surface. Then, subsequent snippets of the eye can be matched to determine the part of the eye they match and thus the rotational position of the eye; [0117]-[0121] Additionally, the eyeglass device can include security devices such as a physical or electronic lock that protects the device from use by non-authorized users, or tamper-evident or tamper-responding mechanisms. Other security features can include a typed or spoken password, voice recognition, and even biometric security features such as fingerprints or retina scanning, to prevent unauthorized use of the device. If an incorrect password is entered or a biometric scan is failed, the device can send out alerts such as an audio alarm and an email alert to the user. [0122] These various electrical/optical components can be mixed and matched to create a particular eyeglass device with the desired capabilities for the wearer. The wearer can customize his or her eyeglass device to take commands in a particular way (voice, tactile, eye tracking, etc.) and to provide alerts and information in a particular way (displaying an icon, making a chime sound, vibrating, etc.); examiner notes Chaum expressly notes template matching for eye characteristics to a template command as well as voice recognition where official notice (e.g., US 4181813, FIGS. 5-7, col. 5, line 55-col. 6, line 21) is taken one of ordinary skill in the art at time of invention and before filing date of invention would appreciate that characteristics of voice input such as magnitude and frequency would be matched to a template to recognize commands).  

Park pertains to a head mounted display and a control method thereof, and more particularly to a method for adjusting an audio output and a video output of a head mounted display in relation to each other (Park, [0003], [0009]) and Park teaches various embodiments with various exemplary features as noted in the mappings above with reference to language such as “in an embodiment,” “another embodiment” (Park, [0014], [0040], [0073], [0084], [0090], [0137], [0133], [0138]). Thus, to the extent it may be determined what features fall within one embodiment of Park or another embodiment, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Park with regard to different embodiments of examples to overcome or substitute for features not existing or existing in ‘other’ embodiments as taught by Park to suit the preferences or goals so as to recognize gestures as specific inputs for controlling interfaces of various electronic devices in different ways aligned with the user’s or designer’s intentions.  Chaum pertains to personal multimedia electronic device, and more particularly to a head-worn device such as an eyeglass frame having a plurality of interactive electrical/optical components.  It would have been obvious to one of ordinary skill in the art at the time of invention to employ a combination of techniques and features described in Park for audio and video data control with the explicitly recited comparison of command characteristics to determine different types of inputs to increase and/or maximize the usefulness, effectiveness and/or applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chaum, [0004]-[0010]).

Regarding dependent claims 5, 12, and 18, while Park teaches voice commands, Park may fail to teach each and every feature of: identifying the first voice command by, at least in part, comparing first voice command with a magnitude value of a stored first voice command ; and identifying the second voice command by at least in part, comparing the second voice command with a magnitude value of a stored second voice command. Chaum teaches:

5. (new) The method of claim 2, further comprising: identifying the first voice command by, at least in part, comparing first voice command with a magnitude value of a stored first voice command ; and identifying the second voice command by at least in part, comparing the second voice command with a magnitude value of a stored second voice command. (Chaum, [0065]-[0066], [0074], [0090] images of these features of the eye are matched with templates recorded based on earlier images captured. In one example, a training phase has the user provide smooth scrolling of the eye to display the entire surface. Then, subsequent snippets of the eye can be matched to determine the part of the eye they match and thus the rotational position of the eye; [0117]-[0121] Additionally, the eyeglass device can include security devices such as a physical or electronic lock that protects the device from use by non-authorized users, or tamper-evident or tamper-responding mechanisms. Other security features can include a typed or spoken password, voice recognition, and even biometric security features such as fingerprints or retina scanning, to prevent unauthorized use of the device. If an incorrect password is entered or a biometric scan is failed, the device can send out alerts such as an audio alarm and an email alert to the user. [0122] These various electrical/optical components can be mixed and matched to create a particular eyeglass device with the desired capabilities for the wearer. The wearer can customize his or her eyeglass device to take commands in a particular way (voice, tactile, eye tracking, etc.) and to provide alerts and information in a particular way (displaying an icon, making a chime sound, vibrating, etc.); examiner notes Chaum expressly notes template matching for eye characteristics to a template command as well as voice recognition where official notice (e.g., US 4181813, FIGS. 5-7, col. 5, line 55-col. 6, line 21) is taken one of ordinary skill in the art at time of invention and before filing date of invention would appreciate that characteristics of voice input such as magnitude and frequency would be matched to a template to recognize commands).  

Park pertains to a head mounted display and a control method thereof, and more particularly to a method for adjusting an audio output and a video output of a head mounted display in relation to each other (Park, [0003], [0009]) and Park teaches various embodiments with various exemplary features as noted in the mappings above with reference to language such as “in an embodiment,” “another embodiment” (Park, [0014], [0040], [0073], [0084], [0090], [0137], [0133], [0138]). Thus, to the extent it may be determined what features fall within one embodiment of Park or another embodiment, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Park with regard to different embodiments of examples to overcome or substitute for features not existing or existing in ‘other’ embodiments as taught by Park to suit the preferences or goals so as to recognize gestures as specific inputs for controlling interfaces of various electronic devices in different ways aligned with the user’s or designer’s intentions.  Chaum pertains to personal multimedia electronic device, and more particularly to a head-worn device such as an eyeglass frame having a plurality of interactive electrical/optical components.  It would have been obvious to one of ordinary skill in the art at the time of invention to employ a combination of techniques and features described in Park for audio and video data control with the explicitly recited comparison of command characteristics to determine different types of inputs to increase and/or maximize the usefulness, effectiveness and/or applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chaum, [0004]-[0010]).


Regarding dependent claims 6, 13 and 19, while Park teaches voice commands, Park may fail to teach each and every feature of: receiving a user authorization to initiate an audio sensing application; receiving an identifiable command; identifying, by the audio sensing application, the identifiable command as an edit triggering command of the user to initiate the editing application; and in response to identifying the edit triggering command, launching the editing application. Chaum teaches:

6. (new) The method of claim 2, further comprising: receiving a user authorization to initiate an audio sensing application; receiving an identifiable command; identifying, by the audio sensing application, the identifiable command as an edit triggering command of the user to initiate the editing application; and in response to identifying the edit triggering command, launching the editing application. (Chaum, [0065]-[0066], [0074], [0090] images of these features of the eye are matched with templates recorded based on earlier images captured. In one example, a training phase has the user provide smooth scrolling of the eye to display the entire surface. Then, subsequent snippets of the eye can be matched to determine the part of the eye they match and thus the rotational position of the eye; [0117]-[0121] Additionally, the eyeglass device can include security devices such as a physical or electronic lock that protects the device from use by non-authorized users, or tamper-evident or tamper-responding mechanisms. Other security features can include a typed or spoken password, voice recognition, and even biometric security features such as fingerprints or retina scanning, to prevent unauthorized use of the device. If an incorrect password is entered or a biometric scan is failed, the device can send out alerts such as an audio alarm and an email alert to the user. [0122] These various electrical/optical components can be mixed and matched to create a particular eyeglass device with the desired capabilities for the wearer. The wearer can customize his or her eyeglass device to take commands in a particular way (voice, tactile, eye tracking, etc.) and to provide alerts and information in a particular way (displaying an icon, making a chime sound, vibrating, etc.); [0153]; examiner notes Chaum expressly notes template matching for eye characteristics to a template command as well as voice recognition where official notice (e.g., US 4181813, FIGS. 5-7, col. 5, line 55-col. 6, line 21) is taken one of ordinary skill in the art at time of invention and before filing date of invention would appreciate that characteristics of voice input such as magnitude and frequency would be matched to a template to recognize commands).  

Park pertains to a head mounted display and a control method thereof, and more particularly to a method for adjusting an audio output and a video output of a head mounted display in relation to each other (Park, [0003], [0009]) and Park teaches various embodiments with various exemplary features as noted in the mappings above with reference to language such as “in an embodiment,” “another embodiment” (Park, [0014], [0040], [0073], [0084], [0090], [0137], [0133], [0138]). Thus, to the extent it may be determined what features fall within one embodiment of Park or another embodiment, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Park with regard to different embodiments of examples to overcome or substitute for features not existing or existing in ‘other’ embodiments as taught by Park to suit the preferences or goals so as to recognize gestures as specific inputs for controlling interfaces of various electronic devices in different ways aligned with the user’s or designer’s intentions.  Chaum pertains to personal multimedia electronic device, and more particularly to a head-worn device such as an eyeglass frame having a plurality of interactive electrical/optical components.  It would have been obvious to one of ordinary skill in the art at the time of invention to employ a combination of techniques and features described in Park for audio and video data control with the explicitly recited comparison of command characteristics to determine different types of inputs to increase and/or maximize the usefulness, effectiveness and/or applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chaum, [0004]-[0010]).

Regarding dependent claims 7, 14 and 20, while Park teaches voice commands, Park may fail to teach each and every feature of: wherein identifying the edit triggering command includes determining a match of the received identifiable command with a stored edit triggering command. Chaum teaches:

7. (new) The method of claim 6, wherein identifying the edit triggering command includes determining a match of the received identifiable command with a stored edit triggering command. (Chaum, [0065]-[0066], [0074], [0090] images of these features of the eye are matched with templates recorded based on earlier images captured. In one example, a training phase has the user provide smooth scrolling of the eye to display the entire surface. Then, subsequent snippets of the eye can be matched to determine the part of the eye they match and thus the rotational position of the eye; [0117]-[0121] Additionally, the eyeglass device can include security devices such as a physical or electronic lock that protects the device from use by non-authorized users, or tamper-evident or tamper-responding mechanisms. Other security features can include a typed or spoken password, voice recognition, and even biometric security features such as fingerprints or retina scanning, to prevent unauthorized use of the device. If an incorrect password is entered or a biometric scan is failed, the device can send out alerts such as an audio alarm and an email alert to the user. [0122] These various electrical/optical components can be mixed and matched to create a particular eyeglass device with the desired capabilities for the wearer. The wearer can customize his or her eyeglass device to take commands in a particular way (voice, tactile, eye tracking, etc.) and to provide alerts and information in a particular way (displaying an icon, making a chime sound, vibrating, etc.); examiner notes Chaum expressly notes template matching for eye characteristics to a template command as well as voice recognition where official notice (e.g., US 4181813, FIGS. 5-7, col. 5, line 55-col. 6, line 21) is taken one of ordinary skill in the art at time of invention and before filing date of invention would appreciate that characteristics of voice input such as magnitude and frequency would be matched to a template to recognize commands; examiner notes features of ‘edit triggering’?).  

Park pertains to a head mounted display and a control method thereof, and more particularly to a method for adjusting an audio output and a video output of a head mounted display in relation to each other (Park, [0003], [0009]) and Park teaches various embodiments with various exemplary features as noted in the mappings above with reference to language such as “in an embodiment,” “another embodiment” (Park, [0014], [0040], [0073], [0084], [0090], [0137], [0133], [0138]). Thus, to the extent it may be determined what features fall within one embodiment of Park or another embodiment, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Park with regard to different embodiments of examples to overcome or substitute for features not existing or existing in ‘other’ embodiments as taught by Park to suit the preferences or goals so as to recognize gestures as specific inputs for controlling interfaces of various electronic devices in different ways aligned with the user’s or designer’s intentions.  Chaum pertains to personal multimedia electronic device, and more particularly to a head-worn device such as an eyeglass frame having a plurality of interactive electrical/optical components.  It would have been obvious to one of ordinary skill in the art at the time of invention to employ a combination of techniques and features described in Park for audio and video data control with the explicitly recited comparison of command characteristics to determine different types of inputs to increase and/or maximize the usefulness, effectiveness and/or applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chaum, [0004]-[0010]).

Regarding dependent claims 8, 15 and 21, while Park teaches voice commands, Park may fail to teach each and every feature of:  wherein the edit triggering command is matched from a plurality of stored edit triggering commands associated with a plurality of user profiles, which include respective access privileges. Chaum teaches:

8. (new) The method of claim 7, wherein the edit triggering command is matched from a plurality of stored edit triggering commands associated with a plurality of user profiles, which include respective access privileges. (Chaum, [0065]-[0066], [0074], [0090] images of these features of the eye are matched with templates recorded based on earlier images captured. In one example, a training phase has the user provide smooth scrolling of the eye to display the entire surface. Then, subsequent snippets of the eye can be matched to determine the part of the eye they match and thus the rotational position of the eye; [0117]-[0121] Additionally, the eyeglass device can include security devices such as a physical or electronic lock that protects the device from use by non-authorized users, or tamper-evident or tamper-responding mechanisms. Other security features can include a typed or spoken password, voice recognition, and even biometric security features such as fingerprints or retina scanning, to prevent unauthorized use of the device. If an incorrect password is entered or a biometric scan is failed, the device can send out alerts such as an audio alarm and an email alert to the user. [0122] These various electrical/optical components can be mixed and matched to create a particular eyeglass device with the desired capabilities for the wearer. The wearer can customize his or her eyeglass device to take commands in a particular way (voice, tactile, eye tracking, etc.) and to provide alerts and information in a particular way (displaying an icon, making a chime sound, vibrating, etc.); examiner notes Chaum expressly notes template matching for eye characteristics to a template command as well as voice recognition where official notice (e.g., US 4181813, FIGS. 5-7, col. 5, line 55-col. 6, line 21) is taken one of ordinary skill in the art at time of invention and before filing date of invention would appreciate that characteristics of voice input such as magnitude and frequency would be matched to a template to recognize commands; examiner notes ‘authorized’ v. ‘non-authorized’ users may correspond to profiles; examiner notes features of ‘edit triggering commands’?).  

Park pertains to a head mounted display and a control method thereof, and more particularly to a method for adjusting an audio output and a video output of a head mounted display in relation to each other (Park, [0003], [0009]) and Park teaches various embodiments with various exemplary features as noted in the mappings above with reference to language such as “in an embodiment,” “another embodiment” (Park, [0014], [0040], [0073], [0084], [0090], [0137], [0133], [0138]). Thus, to the extent it may be determined what features fall within one embodiment of Park or another embodiment, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Park with regard to different embodiments of examples to overcome or substitute for features not existing or existing in ‘other’ embodiments as taught by Park to suit the preferences or goals so as to recognize gestures as specific inputs for controlling interfaces of various electronic devices in different ways aligned with the user’s or designer’s intentions.  Chaum pertains to personal multimedia electronic device, and more particularly to a head-worn device such as an eyeglass frame having a plurality of interactive electrical/optical components.  It would have been obvious to one of ordinary skill in the art at the time of invention to employ a combination of techniques and features described in Park for audio and video data control with the explicitly recited comparison of command characteristics to determine different types of inputs to increase and/or maximize the usefulness, effectiveness and/or applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chaum, [0004]-[0010]).

Double Patenting
Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/
Primary Examiner, Art Unit 2171